DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 08 Jun 2022 for application number 17/138,379. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 Mar 2022, 03 Jun 2022, and 15 Aug 2022 were filed before the mailing of this Office Action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  the phrase, “on the second device”, on lines 13-14, should read, “on the second client device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanders et al. [hereinafter as Sanders] (US 2013/0332856 A1).
In reference to claim 1, Sanders teaches a method, comprising: 
receiving, from a first client device associated with a first user and at a content management system, a request to create a shared virtual space, the request comprising an image, a user-supplied comment, and a user identifier associated with a second user [Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address]; 
providing access to the shared virtual space to the first client device and a second client device associated with the second user [paras 0008, 0010 disclose a list of individuals that may access the photo stream]; 
based on granting the access to the second client device, providing, to the second client device a graphical user interface for interacting with the shared virtual space [Fig. 2, paras 0118-0127 disclose that an invited recipient has access to the photo stream], the graphical user interface comprising: 
an image display area for displaying the image [Fig. 3, paras 0128-0133 disclose the ability to display images in the photo stream]; 
an add images element, wherein a user interaction with the add images element causes the second client device to display a list of images stored on the second client device [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 4, para 0139, 460 discloses selecting the camera roll collection to view images that can be added to a photo stream, i.e. an add images element to display a list of images on a device];
a comment display area for displaying the user-supplied comment [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]; and 
a send message element to send new comments [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments]; 
receiving, from the second client device, a new comment related to the shared virtual space based on the second user interacting with the send message element within the graphical user interface; and associating the new comment with the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments].

In reference to claim 2, Sanders teaches The method of claim 1, further comprising providing the new comment to the first client device based on the first client device accessing the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]. 

In reference to claim 3, Sanders teaches The method of claim 1, further comprising:
receiving, from the second client device, one or more images based on the second user interacting with the add images element within the graphical user interface; and associating the one or more images with the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; para 0142 discloses the ability to add photos to a new photo stream or to an existing photo stream using interface buttons].

In reference to claim 4, Sanders teaches The method of claim 3, further comprising providing the one or more images to the first client device based on the first client device accessing the shared virtual space [para 0199 discloses subscribers that have access to the images in the photo stream].

In reference to claim 5, Sanders teaches The method of claim 1, further comprising: creating a virtual chat stream that comprises the user-supplied comment and the new comment; and associating the virtual chat stream with the shared virtual space to allow the first user and the second user to communicate via text comments from within the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability for users to create and view comments regarding an image; para 0133 discloses that comments are shared in real time].

In reference to claim 6, Sanders teaches The method of claim 1, further comprising:
providing a share image button within the graphical user interface on the second client device; receiving, from the second client device, a user identifier associated with a third user of the content management system based on the second user interacting with the share image button within the graphical user interface; and providing, to a third client device associated with the third user, access to the image [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address; any authorized user may add to the photo stream]. 

In reference to claim 7, Sanders teaches The method of claim 6, wherein providing the third client device access to the image comprises providing the third client device access to the shared virtual space [para 0199 discloses subscribers that have access to the photo stream]. 

In reference to claim 8, Sanders teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
receive, from a first client device associated with a first user and at a content management system, a request to create a shared virtual space, the request comprising a user identifier associated with a second user, an image, and a user-supplied comment [Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address]; 
provide, to a second client device associated with the second user a graphical user interface for interacting with the shared virtual space [Fig. 2, paras 0118-0127 disclose that an invited recipient has access to the photo stream], the graphical user interface comprising: 
an image display area for displaying the image [Fig. 3, paras 0128-0133 disclose the ability to display images in the photo stream]; 
an add images element [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 4, para 0139, 460 discloses selecting the camera roll collection to view images that can be added to a photo stream];
a comment display area for displaying the user-supplied comment [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]; and 
a send message element to send new comments [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments]; 
receive, from the second client device, a new comment related to the shared virtual space based on the second user interacting with the send message element within the graphical user interface; and associating the new comment with the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments].

In reference to claim 9, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide the new comment to the first client device based on the first client device accessing the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image].

In reference to claim 10, Sanders teaches The non-transitory computer readable medium of claim 8, wherein a user interaction with the add images element causes the second client device to display a list of images stored on the second client device [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 4, para 0139, 460 discloses selecting the camera roll collection to view images that can be added to a photo stream, i.e. an add images element to display a list of images on a device; para 0142 discloses the ability to add photos to a new photo stream or to an existing photo stream using interface buttons]. 

In reference to claim 11, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
receive, from the second client device, one or more images based on the second user interacting with the add images element within the graphical user interface; and provide the one or more images to the first client device based on the first client device accessing the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; para 0199 discloses subscribers that have access to the images in the photo stream; para 0142 discloses the ability to add photos to a new photo stream or to an existing photo stream using interface buttons]. 

In reference to claim 12, Sanders teaches The non-transitory computer readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computing device to: create a virtual chat stream that comprises the user-supplied comment and the new comment; and provide access to the virtual chat stream to the first client device and the second client device from within the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability for users to create and view comments regarding an image; para 0133 discloses that comments are shared in real time; para 0199 discloses subscribers that have access to the images/comments in the photo stream]. 

In reference to claim 13, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to: provide a share image button within the graphical user interface on the second client device; receive, from the second client device, a user identifier associated with a third user of the content management system based on the second user interacting with the share image button within the graphical user interface; and provide, to a third client device associated with the third user, access to the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address; any authorized user may add to the photo stream].

In reference to claim 15, Sanders teaches a system, comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
receive, from a first client device associated with a first user and at a content management system, a request to create a shared virtual space, the request comprising a user identifier associated with a second user, an image, and a user-supplied comment [Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address];
provide, to a second client device associated with the second user a graphical user interface for interacting with the shared virtual space [paras 0008, 0010 disclose a list of individuals that may access the photo stream], the graphical user interface comprising:
an image display area for displaying the image [Fig. 3, paras 0128-0133 disclose the ability to display images in the photo stream]; 
an add images element, wherein a user interaction with the add images element causes the second client device to display a list of images stored on the second device [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 4, para 0139, 460 discloses selecting the camera roll collection to view images that can be added to a photo stream, i.e. an add images element to display a list of images on a device]
a comment display area for displaying the user-supplied comment [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]; and 
a send message element to send new comments [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments];
receive, from the second client device, a new comment related to the shared virtual space based on the second user interacting with the send message element within the graphical user interface; and associating the new comment with the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments].

In reference to claim 16, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to provide the new comment to the first client device based on the first client device accessing the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image].

In reference to claim 17, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to: create a virtual chat stream that comprises the user-supplied comment and the new comment; and provide access to the virtual chat stream to the first client device and the second client device from within the virtual space [Fig. 3, paras 0128-0133 disclose the ability for users to create and view comments regarding an image; para 0133 discloses that comments are shared in real time; para 0199 discloses subscribers that have access to the images/comments in the photo stream].

In reference to claim 18, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the second client device, one or more images based on the second user interacting with the add images element within the graphical user interface; and provide the one or more images to the first client device based on the first client device accessing the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; para 0199 discloses subscribers that have access to the images in the photo stream; para 0142 discloses the ability to add photos to a new photo stream or to an existing photo stream using interface buttons]. 

In reference to claim 19, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to: provide a share image button within the graphical user interface on the second client device; receive, from the second client device, a user identifier associated with a third user of the content management system based on the second user interacting with the share image button within the graphical user interface; and provide, to a third client device associated with the third user, access to the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address; any authorized user may add to the photo stream].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Baldwin et al. [hereinafter as Baldwin] (US 9,773,228 B2).
In reference to claim 14, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide, within the graphical user interface, a user identification in association with the image within the image display area, wherein the user identification corresponds to the first user [Fig. 2, para 0119 discloses a photo stream shared by “Emily Parker”, e.g. the first user].
Although Sanders clearly teaches the ability to identify a user, Sanders does not explicitly teach that the user identification is an icon, and that the user icon comprises a graphical element that is associated with contact information for the first user. 
Baldwin teaches that the user identification is an icon, and that the user icon comprises a graphical element that is associated with contact information for the first user [col. 10, lines 50-65 disclose a profile picture that identifies a user].
It would have been obvious to one of ordinary skill in art, having the teachings of Sanders and Baldwin before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Sanders to include the functionality as taught by Baldwin in order to obtain an image sharing system in which a user may be identified using an icon that provides contact information related to the user. 
One of ordinary skill in the art wanted to be motivated to obtain an image sharing system in which a user may be identified using an icon that provides contact information related to the user to facilitate the sharing of content [Baldwin, col. 1, lines 6-42].

In reference to claim 20, claim 20 is rejected for the same reasons as that of claim 14.

Response to Arguments
The objection to claim 1 has been removed in light of amendments.
Applicant contends that the prior art does not teach, “providing, to the second client device a graphical user interface for interacting with the shared virtual space, the graphical user interface comprising…an add images element, wherein a user interaction with the add images element causes the second client device to display a list of images stored on the second client device”; Examiner respectfully disagrees. Sanders teaches, in Figs. 4 and 15, paragraphs 0139, 0206-0210, interfaces and interface elements that allow a user to share images to a new or existing photo stream; Fig. 4 discloses the adding of images to a new photo stream, while Fig. 15 discloses the adding of images to an existing photo stream. A camera roll interface element (Fig. 4, 460, for example) is disclosed in both Figs. 4 and 15 that a user may select to display a list of images on the device that may be shared. This camera roll element would constitute an “add images element” that, upon user interaction, displays a list of images on the device. Therefore, the prior art reasonably teaches, “providing, to the second client device a graphical user interface for interacting with the shared virtual space, the graphical user interface comprising…an add images element, wherein a user interaction with the add images element causes the second client device to display a list of images stored on the second client device.”
Regarding the amendments to claims 14 and 20, Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/ROBERTO BORJA/Primary Examiner, Art Unit 2173